Territory of Michigan ss:
The Grand Jurors of the United States within and for the body of the Territory of Michigan upon their oaths present that Henry Hudson late of Detroit Inkeeper on the twenty third day of February in the year one thou*528sand eight hundred and fifteen, with force and arms, towit, at Detroit aforesaid, thirty pounds of iron of the value of forty shillings of the goods and chattels of one Richard Smith, by a certain ill-disposed person (to the said Jurors yet unknown) then lately before feloniously stolen by the same ill-disposed person, unlawfully and unjustly, and for the sake of wicked gain, did receive and have (he the said Henry Hudson then & there well knowing the said goods and chattels to have been feloniously stolen) to the great damage of the said Richard Smith and against the peace and dignity of the United States and of this Territory.
Chas Larned.
Atty for U States.
Terry Michigan